       Case 2:19-cr-00138-TLN Document 24 Filed 04/27/20 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LEXI NEGIN, #250376
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     CLIFTON PARKER
6
7                              IN THE UNITED STATES DISTRICT COURT
8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
      UNITED STATES OF AMERICA,                ) Case No. 2:19-CR-138- TLN
10                                             )
                      Plaintiff,               ) STIPULATION AND ORDER RE: SENTENCING
11                                             ) DATE AND NEW PSR SCHEDULE
              vs.                              )
12                                             ) Date: May 28, 2020
      CLIFTON PARKER,                          ) Time: 9:30 a.m.
13                                             ) Judge: Hon. Troy L. Nunley
                      Defendant.               )
14                                             )
                                               )
15
16
             IT IS HEREBY STIPULATED by and between the parties through their respective
17
     counsel, United States Attorney McGregor W. Scott, through Assistant United States Attorneys
18
     Vincenza Rabenn, attorneys for Plaintiff and Federal Defender Heather Williams, through
19
     Assistant Federal Defender Lexi Negin, attorneys for defendant Clifton Parker that the
20
     sentencing be continued to June 18, 2020. The proposed Pre-sentencing schedule is as follows:
21
             Sentencing:                         June 18, 2020
22
             Replies to formal objections:       June 11, 2020
23
             Formal objections:                  June 4, 2020
24
             PSR final:                          May 28, 2020
25
             Informal objections:                May 21, 2020
26
             PSR Draft:                          May 7, 2020
27
28
     Stipulation re: Sentencing schedule            -1-
       Case 2:19-cr-00138-TLN Document 24 Filed 04/27/20 Page 2 of 3



1
2                                           Respectfully submitted,
3     Dated:April 20, 2020                  HEATHER E. WILLIAMS
                                            Federal Defender
4
                                           s/ Lexi Negin
5                                          LEXI NEGIN
                                           Assistant Federal Defender
6                                          Attorney for Defendant
                                           CLIFTON PARKER
7
8
     Dated: April 20, 2020                 McGREGOR W. SCOTT
9                                          United States Attorney
10                                         /s/ Vincenza Rabenn
                                           VINCENZA RABENN
11                                         Assistant Unied States Attorney
                                           Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation re: Sentencing schedule     -2-
       Case 2:19-cr-00138-TLN Document 24 Filed 04/27/20 Page 3 of 3



1
2
                                                   ORDER
3
             IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
4
     stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
5
     its order. The Court thus orders the following schedule:
6
7
             Sentencing:                            June 18, 2020, at 9:30 a.m.
8
             Replies to formal objections:          June 11, 2020
9
             Formal objections:                     June 4, 2020
10
             PSR final:                             May 28, 2020
11
             Informal objections:                   May 21, 2020
12
             PSR Draft:                             May 7, 2020
13
14
15
16
     Dated: April 24, 2020
17                                                          Troy L. Nunley
                                                            United States District Judge
18
19
20
21
22
23
24
25
26
27
28
     Stipulation re: Sentencing schedule              -3-
